{¶ 30} I do not believe the admission of Detective Gary Scott's "theory about what occurred" was prejudicial error. Detective Scott said nothing which the assistant prosecuting attorney trying the case could not and should not have said in opening *Page 15 
statement and closing argument. Much of what was said was a recitation of the events as described by the witnesses with personal knowledge. The events were not open to serious dispute.
 {¶ 31} Also, Ronald Jones got caught with stolen property in his possession almost immediately after the theft surveillance video showed someone who looked a lot like Jones stealing the property.
 {¶ 32} Asking Detective Scott to tell the jury his theory on what happened was a mistake, but not a mistake which caused Ronald Jones to be convicted. The evidence of his guilt was extremely strong. *Page 1